Citation Nr: 0003840	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.  

2.  Entitlement to a compensable rating for benign essential 
tremors.  

3.  Entitlement to a compensable rating for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 RO decision 
which granted service connection for anxiety disorder, benign 
essential tremors, and fatty liver, with noncompensable 
evaluations.  The veteran appealed for higher ratings.  In a 
July 1997 RO decision, the evaluation for anxiety disorder 
was increased to 10 percent.  In March 1999, the Board 
remanded the claims for higher ratings to the RO for further 
evidentiary development.  The case was returned to the Board 
in November 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is not 
productive of more than mild social and industrial 
impairment, and his anxiety disorder does not result in more 
than occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

2.  The veteran's service-connected benign essential tremors 
produce impairment which approximates that of the analogous 
condition of convulsive tic of a moderate degree.

3.  The veteran's service-connected liver disorder is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

2.  The criteria for a 10 percent evaluation for benign 
essential tremors have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8103 
(1999).  

3.  The criteria for a compensable evaluation for a liver 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.31, 4.114, Diagnostic Code 7312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1986 to November 
1995.  A review of his service medical records reveals that 
in July 1991, he complained of nervousness with tremors.  He 
denied stressors or depression.  The diagnostic assessment 
was mild tremors of unknown etiology.  In June 1994, elevated 
liver enzymes were noted.  The veteran reported increased 
alcohol intake.  The diagnostic assessment was questionable 
alcohol hepatitis.  A November 1994 record reveals that 
elevated liver function tests (LFT) were found on the 
veteran's yearly occupational examination.  The veteran 
reported a history of nerves with tremors and a decreased 
ability to perform fine coordination.  A March 1995 hospital 
record reflects diagnoses of chronic liver disease, chronic 
mild hepatitis, chronic high LFT study, chronic triaditis, 
and tremors, probable benign essential tremor.  A liver 
biopsy performed in March 1995 revealed that elevated LFT 
studies were probably due to fatty infiltration of the liver.  
A June 1995 mental health clinic record reflects a diagnosis 
of cyclothymic disorder and psychological factors affecting 
physical condition.  Traits of passive aggressive and 
narcissistic personality were also noted.  On Persian Gulf 
evaluation in June 1995, the diagnostic assessments were 
increased LFTs, fatty liver; tremor, benign essential; 
chronic lightheadedness, palpitations and chest pains, 
probable panic/anxiety disorder; visual spots, and headaches.  
Mental health clinic notes from June-August 1995 reveal that 
the veteran participated in group therapy for stress and 
anger management.  An August 1995 record notes that the 
veteran had hepatic steatosis.  It was recommended that he 
have limited occupational exposure to hepatotoxins until 
discharge from service.  On examination for separation 
purposes, a history of fatty liver and anxiety was noted.  

On VA examination in February 1996, a history of elevated 
liver function studies were noted; however, the veteran 
reported that he continued to drink alcohol at a moderate 
level.  He also reported chronic anxiety.  Psychiatric 
evaluation was unremarkable.  Liver function studies were 
elevated.  Chronic anxiety was noted.  The examiner indicated 
that the veteran had a very fine resting tremor.  

In a February 1996 decision, the RO granted service 
connection for fatty liver, benign essential tremor, and 
anxiety disorder, with noncompensable evaluations.  

On VA neurological examination in March 1997, the veteran 
reported a history of shaking in both hands.  Motor system 
examination demonstrated a flexion extension tremor of the 
fingers, most prominent when his arms were outstretched and 
somewhat exaggerated when he performed finger to nose 
testing.  Rapid alternating movements and fine motor 
movements were performed slowly and accurately.  No sensory 
abnormalities or reflex abnormalities were noted.  The 
diagnostic impression was that the veteran had a tremor 
consistent with a benign essential or familial tremor.  No 
clear suggestion of cerebellar abnormality was revealed.  

On VA mental disorders examination in April 1997, the veteran 
complained of longstanding difficulties with his nerves since 
returning from the Persian Gulf War.  He said that he tended 
to shake and his arms tended to jerk.  He said that he found 
it difficult to hold small tools at work.  He described a 
tightening feeling in his abdomen and chest and that his left 
arm and leg tended to go numb.  He related that these 
episodes occurred three to four times per day.  The veteran 
indicated that he also became short of breath, his heart 
would start pounding fast, and he would break out into a 
sweat.  The examiner noted psychomotor agitation in that the 
veteran's upper extremities were shaking.  The diagnostic 
impression was panic disorder.  The Global Assessment of 
Functioning (GAF) score was 55.  The examiner indicated that 
the veteran's social adaptability and interaction with others 
was moderately impaired due to embarrassment and anxiety over 
his shaking.  Mild to moderate impairment in his reliability 
and efficiency in an industrial setting was also noted.  The 
examiner estimated that his level of disability was in the 
definite range.  

In a July 1997 decision, the RO increased the evaluation for 
anxiety disorder, with panic attacks, to 10 percent.  

On VA liver examination in May 1999, it was noted that the 
veteran had an abnormal liver test in 1995 during service and 
a subsequent liver biopsy which showed chronic triaditis and 
positive hepatitis C antibody.  The veteran denied any 
problems in reference to his liver disease.  It was noted 
that general physical examination was unremarkable.  The 
examiner indicated that his abdomen was soft and flat with no 
tenderness.  Liver span was normal.  The examiner stated that 
the veteran had documented hepatitis C infection, which was 
proven by liver biopsy.  It was noted that at the present 
time, he did not have stigmata of chronic liver disease.  

On VA psychiatric examination in June 1999, the veteran 
reported that he tended to get excited very easily and was 
short-tempered.  Specifically, he said that when something 
went wrong at work, he became hyper and wanted to jump in and 
get things done.  The veteran related that he was not 
receiving any psychiatric treatment nor was he taking any 
psychiatric medication.  He said that he got along fine with 
his coworkers and continued to work as a mechanic.  He 
reported that he had friends that he went out with on the 
weekends.  He said that he liked to fish.  The veteran said 
that his mood was "okay;" however, he had a problem with 
his temper.  He stated that he continued to have severe 
anxiety attacks.  He indicated that he tended to shake a lot 
and it made it difficult for him to hold some of his hand 
tools.  The veteran reported that shortness of breath and 
palpitations were not a problem recently.  It was noted that 
he had low blood sugar which could contribute to shakiness.  
The veteran said he did not shake all the time but had 
episodes of such.  On mental status examination, findings 
were essentially normal, although the examiner noted a 
somewhat blunted affect and commented that the veteran had 
little insight into his condition.  The diagnostic impression 
was anxiety disorder, not otherwise specified.  The examiner 
indicated that the veteran's condition remained essentially 
unchanged since his last evaluation.  It was noted that since 
the veteran did not experience discrete episodes of panic 
with shortness of breath and palpitations, the diagnosis was 
changed from panic disorder to anxiety disorder, not 
otherwise specified.  The examiner related that the veteran 
seemed to be functioning relatively well, was not receiving 
psychiatric treatment, and continued to work and have 
friends.  It was noted that his GAF score was 65, which 
reflected a level of functioning with meaningful 
interpersonal relationships with mild symptomatology.  The 
examiner stated that his social adaptability and interaction 
with others was, at best, mildly impaired.  Flexibility, 
reliability, and efficiency in an industrial setting were 
mildly to moderately impaired, depending on the level of 
tremor in his hands.  The examiner estimated that his level 
of disability was in the mild to, at best, definite range.  

On VA neurological examination in June 1999, the veteran 
reported that he had a history of tremors and anxiety.  He 
said his tremors were sometimes worse than at other times.  
He stated that his tremors sometimes hampered his work as a 
mechanic in a sawmill, such as when working with nuts and 
bolts and when using heavy tools.  He said that he sometimes 
noticed a tremor when trying to feed himself or take a drink 
of water.  He indicated that he was treated with at least two 
medications but neither was satisfactory to him and he 
currently was taking no medication.  On examination, it was 
noted that he was alert, well oriented, and had no mental 
status or cranial nerve abnormalities.  Muscle mass and tone 
was normal.  Strength was normal.  Coordination demonstrated 
no ataxia on finger to nose testing or rapid alternating 
movements.  Station and gait were normal.  With the veteran's 
arms outstretched, arms closed, and wrists slightly extended, 
the examiner observed a very minimal tremor that was fairly 
rapid and with very low amplitude.  It was noted that such 
would not be considered impairing for any motor function.  
The veteran reported that sometimes his entire left arm went 
numb for several hours.  The examiner indicated that primary 
sensory modalities were normal with no evidence of any 
sensory loss.  Tendon reflexes were symmetrical.  The 
diagnostic impression was by history, tremor consistent with 
essential tremor.  It was noted that the veteran described 
impairment in doing fine motor movements when the tremor was 
severe.  The examiner indicated that the tremor was minimal 
and would not be considered impairing at all.  

II.  Analysis

The veteran's claims for higher ratings for anxiety disorder, 
benign essential tremor and a liver disorder are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Anxiety Disorder

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's anxiety disorder was initially evaluated under 38 
C.F.R. § 4.132, Code 9400 (effective prior to November 7, 
1996).  The old criteria provide that a 10 percent rating is 
assigned when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating is assigned when there is "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents the degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for anxiety disorder 
were revised and are now found in 38 C.F.R. § 4.130, Code 
9400.  The new criteria provide that a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

As the veteran's claim for a higher rating for anxiety 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.  

Service medical records from the veteran's 1988-1995 period 
of active reflect diagnoses for a variety of psychiatric 
disorders including, cyclothymic disorder, panic disorder, 
and anxiety disorder.  The 1995 separation examination shows 
a history of anxiety.  A 1997 VA examination reflected a 
diagnostic impression of panic disorder.  It was noted that 
he had a moderate level of social impairment due to 
embarrassment and anxiety over his tremors.  Mild to moderate 
impairment in reliability and efficiency in an industrial 
setting was also noted.  The GAF score was 55.  A 1999 VA 
examination noted that the veteran was not receiving 
psychiatric treatment nor was he taking psychiatric 
medication.  He continued to work as a mechanic.  The 
examiner indicated that reliability and efficiency in an 
industrial setting resulted in mild to moderate impairment.  
The GAF score was 65.  The Board notes that an examiner's 
classification of the level of impairment is not controlling 
for rating purposes.  38 C.F.R. § 4.130 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.126 (effective November 7, 
1996).  

Under the "old" criteria, the weight of the evidence shows no 
more than mild (10 percent) social and industrial impairment 
from anxiety disorder.  The veteran has described some 
interference with his work and social functioning mainly due 
to embarrassment of his tremor; however, the veteran has held 
steady employment for several years.  The evidence shows that 
he functions relatively well with meaningful interpersonal 
relationships and mild symptomatology.  Thus, no more than 
mild social and industrial impairment is evident.  Moreover, 
social impairment is only significant to the rating process 
to the extent that it affects industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  He 
does not suffer from the definite industrial and social 
impairment required for a 30 percent rating under the old 
criteria of Code 9400.  

The veteran also does not meet the requirements for a 30 
percent rating under the "new" criteria.  While the veteran 
has had to adjust to his anxiety disorder symptoms, the 
evidence shows he has accomplished this well without the need 
for psychiatric treatment or medication.  The veteran's 
social impairment has been considered, but the focus of the 
rating process is on industrial impairment from the 
disability.  38 C.F.R. § 4.126 (effective November 7, 1996).  
The evidence does not show occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Instead, the evidence shows he has 
maintained employment as a mechanic for several years.  While 
the medical evidence shows that the veteran experiences some 
anxiety symptoms, it does not show that he has panic attacks, 
suspiciousness, or memory loss.  Rather, his symptoms are 
mild and decrease his work efficiency and ability to perform 
his job only during periods of significant stress, primarily 
related to his tremor.  The condition is mild and no more 
than 10 percent disabling.  

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected anxiety 
disorder does not warrant a rating greater than 10 percent 
under either version of the rating criteria.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 10 percent for anxiety disorder 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

B.  Benign Essential Tremors

The RO has rated the veteran's benign essential tremors by 
analogy (38 C.F.R. § 4.20) to convulsive tic.  38 C.F.R. 
§ 4.120, Code 8103.  Mild convulsive tic is rated 
noncompensable.  Moderate convulsive tic is rated 10 percent 
disabling.  Severe convulsive tic is rated 30 percent 
disabling.  Ratings are assigned based on the frequency, 
severity, and muscle groups involved.  

Service medical records show a history of benign essential 
tremor during active duty.  VA examination in 1996 showed a 
very fine resting tremor.  Some trembling of the upper 
extremities was noted on a 1997 VA psychiatric examination.  
A 1997 VA neurological examination notes some tremor of the 
fingers, more prominent in some positions such as with 
outstretched arms.  During the 1999 VA examination, the 
veteran described impairment in fine motor movement when the 
tremor was severe.  He stated that his tremor sometimes 
hampered his work as a mechanic.  Examination showed a very 
minimal tremor with very low amplitude.  The VA examiner said 
that the veteran's tremor would not be considered impairing 
for any motor function. 

At the latest VA examination, there were only minimal 
objective findings of tremors, but there were more 
significant objective findings at earlier VA examinations 
during the appeal period.  Apparantly the veteran's tremors 
are not always present but are episodic, and the Board 
appreciates that such a condition could produce genuine 
industrial impairment in a job such as the veteran's mechanic 
job which requires frequent use of tools.  Rating by analogy 
to convulsive tic, the evidence appears about evenly divided 
as to whether the veteran's service-connected benign 
essential tremors result in moderate (10 percent) overall 
impairment.  Resolving reasonable doubt in favor of the 
veteran, the Board concludes that moderate impairment is 
shown, and a higher 10 percent rating is warranted for benign 
essential tremors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).  The medical 
evidence clearly demonstrates that the condition does not 
cause severe impairment, and thus a rating higher than 10 
percent is not in order.

C.  Liver Disorder

The RO has rated the veteran's liver disorder by analogy 
(38 C.F.R. § 4.20) to cirrhosis of the liver.  38 C.F.R. 
§ 4.114, Code 7312.  Under this code, a 30 percent disability 
rating is warranted where the condition is moderate with 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Service medical records from his 1985-1996 period of active 
duty show a history of chronic liver disease, including 
chronic elevated LFT studies, chronic triaditis and fatty 
infiltration of the liver.  A 1995 biopsy also shows a 
history of mild hepatitis.  A 1996 VA examination reveals 
continued elevated liver function studies.  The most recent 
VA examination, in 1999, reflects that the veteran denied any 
problems in reference to his liver disease.  The examiner 
noted that the veteran did not have any residuals of chronic 
liver disease.  

The evidence as a whole shows the veteran's service-connected 
liver disorder is asymptomatic and causes no functional 
impairment.  It does not produce impairment which 
approximates the analogous condition of cirrhosis of the 
liver of moderate degree, and thus a compensable rating under 
Code 7312 is not warranted.  38 C.F.R. § 4.31.  If the 
veteran's liver disorder is rated by analogy to infectious 
hepatitis (Code 7345), a 0 percent rating is also warranted, 
as such code provides for a 0 percent rating when the 
condition is healed and nonsymptomatic.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable evaluation for a service-
connected liver disorder.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A higher rating for anxiety disorder is denied.  

A higher rating of 10 percent for benign essential tremors is 
granted.  

A higher rating for a liver disorder is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

